Pettit, J.
This suit was brought by the appellee against the appellant to quiet her title to the right of way for her road, and to enjoin the appellant from meddling or interfering with it. The only question in the case is the sufficiency of the complaint. The appellant has not, by brief, pointed out. any defect in it or cited any authority on the question. We have carefully examined the complaint and are not able to see that it lacks anything to make it good.
The judgment is affirmed, at the costs of the appellant.